FILED
                                                                                           OCT Z1 2009
                                                                                      Clerk, U.S. District and
                            UNITED STATES DISTRICT COURT                                Bankruptcy Courts
                            FOR THE DISTRICT OF COLUMBIA

Daniel Watlington,

        Plaintiff,

        v.                                              Civil Action No.      09 1991
James C. Fox et al.,

        Defendants.

                                   MEMORANDUM OPINION

        The plaintiff has filed a pro se complaint and an application to proceed in forma

pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the

complaint.

       Plaintiff is a prisoner incarcerated at the Federal Correctional Institution at Edgefield,

South Carolina who has submitted several documents. Included in the submission is a three-page

document entitled a "complaint" purporting to be a "request for entry for final judgment order

from private side to public side, affidavit in support of request for final judgment order," but

which does not include an affidavit, does not allege facts showing that the pleader is entitled to

relief, and does not include a discernible demand for judgment for the relief the pleader seeks.

The complaint suggests without stating that the plaintiff is the "general manager" of the "Pallie

Irrevocable Business Trust," established under North Carolina law. The complaint names as

defendants five individuals, but does not indicate their relationship to the plaintiff or the trust.

The court takes judicial notice that among the five named defendants is a Senior Judge for the

U.S. District Court for the Eastern District of North Carolina, the Clerk of Court for the Eastern

District of North Carolina, and a former U.S. Attorney for the Eastern District of North Carolina.
        The submission also includes a 10-page document entitled a "criminal complaint," signed

by the plaintiff, and which appears to seek to have the five defendants charged with violations of

the South Carolina Criminal Code, Civil Code and Government Code. as well as "the parallel

sections" of the U.S. Constitution, Title 18 of the U.S. Code "and the Federal Rules of Criminal

Procedure." Like the other complaint, the "criminal complaint" does not contain any factual

allegations regarding what any of the defendants' conduct.

        Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment

for the relief the pleader seeks. Fed. R. Civ. P. 8(a). One of the purposes of the minimum

requirements of Rule 8 is to give fair notice to the defendants of the claim being asserted,

sufficient to prepare a responsive answer, to prepare an adequate defense and to determine

whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C.

1977). As drafted, the complaint fails to identify the nature of the civil claim against the

defendants, fails to state the facts on which the plaintiffs claim rests, and does not give fair

notice to the defendants of the claim being asserted. Accordingly, the Court will dismiss the civil

complaint without prejudice for failure to comply with the minimum requirements of Rule 8(a).

In the federal system, a private citizen cannot bring a criminal complaint charging federal

offenses against anyone. Therefore, the criminal com

       A separate order accompanies this memo




                                                -2-